Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 12, 2019

The Court of Appeals hereby passes the following order:

A19A1491. MARILYN E. GOODRICH v. ELLEN S. GOODRICH.

      Marilyn E. Goodrich filed suit against Ellen S. Goodrich in Cobb County State
Court. On December 6, 2018, the trial court entered an order transferring venue to
Baldwin County. The order provided that, if transfer costs were not paid within two
weeks, the case would stand dismissed. On January 15, 2019, Marilyn Goodrich filed
a notice of appeal purporting to challenge a December 26, 2019 dismissal. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the order on
appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. See Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Marilyn
Goodrich filed her notice of appeal 40 days after entry of the order she seeks to
appeal.
      Furthermore, it is well-settled that a court order transferring a case from one
trial court to another is not a final judgment, as the case remains pending below,
albeit in a different court.1 See In the Interest of W. L., 335 Ga. App. 561, 563 (782
SE2d 464) (2016); Griffith v. Georgia Bd. of Dentistry, 175 Ga. App. 533 (333 SE2d
647) (1985). Therefore, to appeal the transfer order, Marilyn Goodrich was required


      1
        In construing orders, substance controls. See Forest City Gun Club v.
Chatham County, 280 Ga. App. 219, 220 (633 SE2d 623) (2006). Although Marilyn
Goodrich suggests the court’s order constitutes a dismissal order, it is properly
construed as a transfer order.
to comply with the interlocutory appeal procedures of OCGA § 5-6-34 (b), which
include obtaining a certificate of immediate review from the trial court and filing an
appropriate application to this Court. Griffith, supra; see also Mauer v. Parker
Fibernet, LLC, 306 Ga. App. 160, 161 (701 SE2d 599) (2010). Because Marilyn
Goodrich failed to do so, her appeal is premature.2
          For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/12/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        Marilyn Goodrich has had a prior direct appeal in a separate action dismissed
on this exact basis. See Goodrich v. Goodrich, Case No. A18A1145, dismissed
February 28, 2018.